Exhibit 10.27
SUPERIOR ENERGY SERVICES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



Table Of Contents

                      Page  
 
            ARTICLE I PURPOSE AND EFFECTIVE DATE     1   ARTICLE II DEFINITIONS
    1  
2.01
  Account or Accounts     1  
2.02
  Administrative Committee     1  
2.03
  Base Salary     1  
2.04
  Beneficiary     1  
2.05
  Board     1  
2.06
  Bonus Compensation     1  
2.07
  Business Combination     1  
2.08
  Cause     2  
2.09
  CEO     2  
2.10
  Change of Control     2  
2.11
  Change of Control Participant     3  
2.12
  Claimant     4  
2.13
  Code     4  
2.14
  Compensation Committee     4  
2.15
  Common Stock     4  
2.16
  Company     4  
2.17
  Designee     4  
2.18
  Disabled or Disability     4  
2.19
  Discretionary Contributions     4  
2.20
  Effective Date     4  
2.21
  ERISA     4  
2.22
  Form of Payment     4  
2.23
  401(k) Plan     4  
2.24
  Incumbent Board     4  
2.25
  Participant     4  
2.26
  Participation Agreement     4  
2.27
  Plan Year     5  
2.28
  Post Transaction Corporation     5  
2.29
  Retirement Account     5  
2.30
  Retirement Contributions     5  
2.31
  Section 409A Change of Control     5  
2.32
  Separation from Service     5  
2.33
  Superior     5  
2.34
  Valuation Date     5  
2.35
  Year of Service     5   ARTICLE III PARTICIPATION     5  
3.01
  Participation     5  
3.02
  Termination of Participation     5   ARTICLE IV CONTRIBUTIONS     6  
4.01
  Retirement Contributions     6  
4.02
  Discretionary Contributions     8  

i 



--------------------------------------------------------------------------------



 



Table Of Contents

                      Page  
 
           
4.03
  Withholding on Contributions     8   ARTICLE V MAINTENANCE OF ACCOUNTS AND
EARNINGS     8  
5.01
  Maintenance of Accounts     8  
5.02
  Earnings Allocation     8  
5.03
  Statement of Accounts     9   ARTICLE VI VESTING     9  
6.01
  Vesting Events     9  
6.02
  Forfeiture     9   ARTICLE VII RETIREMENT BENEFIT     10  
7.01
  Retirement Benefit     10  
7.02
  Timing and Manner of Payment     10  
7.03
  Participation Agreement     11  
7.04
  Participation Agreement Timing     11  
7.05
  Modification of Form of Payment     11  
7.06
  Death     11  
7.07
  Acceleration of Payment     12  
7.08
  Delay of Payment     13   ARTICLE VIII ADMINISTRATION     14  
8.01
  Administrative Committee Duties     14  
8.02
  Claims Procedure     15   ARTICLE IX AMENDMENT AND TERMINATION OF PLAN     16
 
9.01
  Amendment     16  
9.02
  Company’s Right to Terminate     16   ARTICLE X MISCELLANEOUS     17  
10.01
  Unfunded Plan     17  
10.02
  Nonassignability     18  
10.03
  Validity and Severability     18  
10.04
  Governing Law     18  
10.05
  Employment Status     18  
10.06
  Underlying Plans and Programs     18  

ii 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE AND EFFECTIVE DATE
     The purpose of the Superior Energy Supplemental Executive Retirement Plan
(“Plan”) is to aid Superior Energy Services, Inc. (“Superior”) and its
wholly-owned subsidiaries in retaining and attracting executives and key
management personnel by providing them with Company retirement benefits above
and beyond those provided through other Superior plans, and to reward
exceptional performance by certain executives employed by Superior before the
Plan was adopted, in a vehicle designed to provide tax deferred income. The Plan
restricts participation to a select group of management and highly compensated
employees (within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended) and is intended to
comply with Internal Revenue Code Section 409A. The Plan is effective January 1,
2008.
ARTICLE II
DEFINITIONS
     For the purposes of this Plan, the following words and phrases shall have
the meanings indicated, unless the context clearly indicates otherwise:
     2.01 Account or Accounts. “Account” or “Accounts” means the Participant’s
Retirement Account and any other notional Account(s) (such as Accounts for
Discretionary Contributions) established by the Administrative Committee to
track credits and earnings under the Plan.
     2.02 Administrative Committee. “Administrative Committee” means the
committee appointed by the Compensation Committee, or by any person(s) to whom
the Compensation Committee has delegated the power of appointment. As of the
Effective Date of the Plan, the persons listed on Appendix A are members of the
Administrative Committee.
     2.03 Base Salary. “Base Salary” means the base cash compensation paid by
the Company to or for the benefit of a Participant for services rendered or
labor performed while a Participant, before any reduction for withholdings or
amounts deferred under any deferral program of the Company.
     2.04 Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant to receive any benefits payable under the Plan
pursuant to a Participation Agreement.
     2.05 Board. “Board” means the Board of Directors of Superior.
     2.06 Bonus Compensation. “Bonus Compensation” means the cash bonus paid
during the first quarter of each calendar year pursuant to the Company’s annual
incentive plan, before any reduction for withholdings or amounts deferred under
any deferral program of the Company.
     2.07 Business Combination. “Business Combination” has the meaning set forth
in Section 2.10(c).

1



--------------------------------------------------------------------------------



 



     2.08 Cause. “Cause” means Cause as defined in the Participant’s employment
agreement with the Company, if any. If the Participant has no employment
agreement with the Company, “Cause” means:
     (a) the substantial and continued willful failure by a Participant to
perform his or her assigned duties that results, or could reasonably be expected
to result, in material harm to the business or reputation of the Company, which
failure is not corrected (if correctable) by the Participant within 30 days
after written notice of such failure is delivered to the Participant by the
Company;
     (b) a violation of the Company’s Code of Business Conduct and Ethics, which
violation is not corrected (if correctable) by the Participant within 30 days
after written notice of such violation is delivered to the Participant by the
Company; or
     (c) the commission by the Participant of any criminal act involving moral
turpitude or a felony which results in an indictment or conviction.
     2.09 CEO. “CEO” means the Chief Executive Officer of Superior.
     2.10 Change of Control. “Change of Control” means:
     (a) the acquisition by any person of beneficial ownership of 50% or more of
the outstanding shares of the Common Stock or 50% or more of the combined voting
power of Superior’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:
     (1) any acquisition (other than a Business Combination (as defined below)
which constitutes a Change of Control under Section 2.10(c) hereof) of Common
Stock directly from Superior,
     (2) any acquisition of Common Stock by Superior,
     (3) any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by Superior or any corporation controlled
by Superior, or
     (4) any acquisition of Common Stock by any corporation or other entity
pursuant to a Business Combination that does not constitute a Change of Control
under Section 2.10(c) hereof; or
     (b) individuals who, as of December 1, 2008, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by Superior’s stockholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be considered a member of the Incumbent Board, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the

2



--------------------------------------------------------------------------------



 



election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Incumbent Board;
or
     (c) consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of Superior) or sale or other disposition of all or substantially all
of the assets of Superior (a “Business Combination”); provided, however, that in
no such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination:
     (1) the individuals and entities who were the beneficial owners of
Superior’s outstanding Common Stock and Superior’s voting securities entitled to
vote generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and
     (2) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either Superior, the Post-Transaction
Corporation or any subsidiary of either corporation) beneficially owns, directly
or indirectly, 25% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or 25% or more of the
combined voting power of the then outstanding voting securities of such
corporation, and
     (3) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board providing
for such Business Combination; or
     (d) approval by the stockholders of Superior of a complete liquidation or
dissolution of Superior.
For purposes of this Section 2.10 the term “person” shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.
Notwithstanding this Section 2.10, no payment shall be made from this Plan as a
result of a Change of Control unless the Change of Control is also a
Section 409A Change of Control.
     2.11 Change of Control Participant. “Change of Control Participant” has the
meaning set forth in Section 9.02(a).

3



--------------------------------------------------------------------------------



 



     2.12 Claimant. “Claimant” has the meaning set forth in Section 8.02(a).
     2.13 Code. “Code” means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.
     2.14 Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board.
     2.15 Common Stock. “Common Stock” means the common stock of Superior.
     2.16 Company. “Company” means Superior and all entities with whom Superior
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all entities with whom
Superior would be considered a single employer under Section 414(c) of the Code
(employees of partnerships, proprietorships, etc., under common control).
     2.17 Designee. “Designee” means any individual(s) to whom the Board or the
Compensation Committee has delegated authority to take action under the Plan.
Wherever Board or Compensation Committee is referenced in the Plan, such
reference shall be deemed to also refer to a Designee.
     2.18 Disabled or Disability. A Participant shall be considered “Disabled”
or to have a “Disability” if the Participant is determined by the Compensation
Committee to have a permanent and total disability, in its sole discretion.
     2.19 Discretionary Contributions. “Discretionary Contributions” means
contributions made in the discretion of the Compensation Committee pursuant to
Section 4.02.
     2.20 Effective Date. “Effective Date” means January 1, 2008.
     2.21 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     2.22 Form of Payment. “Form of Payment” means payment in a lump sum or
annual installments (not to exceed 15).
     2.23 401(k) Plan. “401(k) Plan” means the Superior Energy 401(k) Plan, as
amended.
     2.24 Incumbent Board. “Incumbent Board” has the meaning set forth in
Section 2.10(b).
     2.25 Participant. “Participant” means any individual who is eligible to
participate in the Plan in accordance with Article III.
     2.26 Participation Agreement. “Participation Agreement” means the form
completed by the Participant in accordance with Section 7.03.

4



--------------------------------------------------------------------------------



 



     2.27 Plan Year. “Plan Year” means a twelve-month period beginning January 1
and ending the following December 31.
     2.28 Post Transaction Corporation. “Post-Transaction Corporation” has the
meaning set forth in Section 2.10(c).
     2.29 Retirement Account. “Retirement Account” means the notional account
maintained on the books of the Company for each Participant to track
contributions made pursuant to Article IV.
     2.30 Retirement Contributions. “Retirement Contributions” means
contributions made pursuant to Section 4.01.
     2.31 Section 409A Change of Control. “Section 409A Change of Control” means
a change in the ownership or effective control of a Company or a change in the
ownership of a substantial portion of the assets of a Company, as such terms are
defined in Treasury Regulation Section 1.409A-3(i)(5).
     2.32 Separation from Service. “Separation from Service” means “separation
from service” with the Company as defined in Treasury
Regulation Section 1.409A-1(h).
     2.33 Superior. “Superior” means Superior Energy Services, Inc. and its
successors and assigns, including but not limited to any corporation or entity
with or into which such company may merge or consolidate.
     2.34 Valuation Date. “Valuation Date” means the last calendar date of each
Plan Year or such other dates as the Administrative Committee in its sole
discretion may determine.
     2.35 Year of Service. “Year of Service” means a Year of Service as
determined for vesting purposes under the 401(k) Plan (1,000 hours of service
(as defined in the 401(k) Plan) during a calendar year equals one Year of
Service).
ARTICLE III
PARTICIPATION
     3.01 Participation. Participation in the Plan shall be limited to executive
officers of Superior and other members of a select group of management or highly
compensated employees of any Company that is 100%-owned by Superior (directly or
indirectly). Participants must be recommended for participation in the Plan by
the CEO and approved by the Compensation Committee. After such approval,
Participants who are not executive officers of Superior will be identified on
Appendix B, which shall be updated as necessary to reflect such changes, without
the necessity of a Plan amendment.
     3.02 Termination of Participation. Active participation (i.e., eligibility
for contributions pursuant to Article IV) shall cease upon the earlier of
Separation from Service or upon a designation of the Participant as ineligible
to participate by the CEO, with the approval of the Compensation Committee. The
CEO, with approval of the Compensation Committee, may determine at any time that
a Participant shall cease to be eligible for additional contributions

5



--------------------------------------------------------------------------------



 



under the Plan. Appendix B shall be updated as necessary to reflect such
changes, without the necessity of a Plan amendment. Participation shall cease
completely when a Participant has no Account balance under the Plan.
ARTICLE IV
CONTRIBUTIONS
     4.01 Retirement Contributions. The Company shall credit each Participant’s
Retirement Account with amounts determined in accordance with this Section 4.01,
as follows:
     (a) Base Contributions. Unless otherwise provided in Section 4.01(b) for a
given Plan Year, the annual Retirement Contribution for a Participant shall be
the Retirement Contribution Percentage specified in the following table (based
on the sum of the Participant’s age and Years of Service), multiplied by the sum
of the Participant’s Base Salary paid during such Plan Year plus Bonus
Compensation paid during such Plan Year (notwithstanding the fact that the Bonus
Compensation relates to services performed in a prior year).

          Participant’s Age + Years of   Retirement Contribution Service  
Percentage
0-45
    2.5 %
46-55
    5.0 %
56-65
    7.5 %
66-75
    10.0 %
76-85
    15.0 %
86-95
    17.5 %
96-105
    20.0 %
106+
    25.0 %

     (b) Enhanced Contributions. Notwithstanding Section 4.01(a), and in lieu of
the contributions provided thereunder, for a given Plan Year, the Retirement
Account of a Participant employed by the Company as of December 31, 2008, and
whose age plus Years of Service as of such date totaled at least 55, shall be
credited with annual Retirement Contributions equal to the Retirement
Contribution Percentage specified in the following table (based on the
Participant’s age and Years of Service) multiplied by the sum of the
Participant’s Base Salary paid during such Plan Year plus Bonus Compensation
paid during such Plan Year (notwithstanding the fact that the Bonus Compensation
relates to services performed in a prior year).

6



--------------------------------------------------------------------------------



 



                                                                      Years of
Service     Retirement Contribution Percentage Age   1-5   6-10   11-15   16-20
  21-25   26-30   31-35   36-40  
50-54
    10.0 %     10.0 %     15.0 %     15.0 %     20.0 %     20.0 %     25.0 %    
25.0 %
55-59
    10.0 %     15.0 %     15.0 %     20.0 %     20.0 %     25.0 %     25.0 %    
35.0 %
60-64
    15.0 %     15.0 %     20.0 %     20.0 %     25.0 %     25.0 %     35.0 %    
35.0 %
65+
    15.0 %     20.0 %     20.0 %     25.0 %     25.0 %     35.0 %     35.0 %    
35.0 %

     (c) Determination of Age and Years of Service. For purposes of this
Article IV, age and Years of Service are determined as of the last day of each
Plan Year, fractional years shall not be counted, and there shall be no rounding
to the next highest age or Year of Service.
     (d) Effect of Termination of Employment. A Participant shall not be
entitled to receive a credit to his or her Retirement Account with respect to a
Plan Year if he or she terminates employment prior to the date on which
Retirement Contributions are credited to the Accounts of Participants in
accordance with Section 4.01(e), unless the termination was due to the
Participant’s Disability or Death, or termination by the Company without Cause,
or due to a voluntary termination of employment after attaining age 65 or
following a Change of Control.
     (e) Timing of Contributions. A Participant’s Retirement Contribution with
respect to a given Plan Year of participation in the Plan shall be credited to
the Participant’s Retirement Account in the first quarter following the end of
such Plan Year (e.g. by March 31, 2009 for the 2008 Plan Year).
     (f) First Year of Participation. Contributions with respect to the Plan
Year in which a Participant becomes a Participant shall be based on the
Participant’s Base Salary and Bonus Compensation for the entire Plan Year.
However, in accordance with Treasury Regulation Section 1.409A-2(a)(7), a new
Participant’s Retirement Contributions with respect to the first year of
participation in the Plan shall not exceed (in absolute terms) the Participant’s
Base Salary and other compensation earned during the Plan Year after a
Participation Agreement is filed in accordance with Section 7.04. The previous
sentence shall not apply to the 2008 Plan Year, in accordance with transition
guidance issued by the Internal Revenue Service in Notice 2007-86.
     (g) Sample Retirement Contribution Calculation. Assume that Executive A is
age 55 and has 10 Years of Service as of December 31, 2008. His 2008 Base Salary
was $300,000 and he received a bonus in February 2008 of $200,000.
               Because his age plus Years of Service total at least 55,
Executive A is eligible for an Enhanced Contribution. His contribution for the
2008 Plan Year will be $75,000, determined as follows:

7



--------------------------------------------------------------------------------



 



     
$300,000
  Base Salary
200,000
  Bonus Compensation
 
   
$500,000
   
X    15%
  From table at Section 4.01(b)
 
   
$  75,000
  Retirement Contribution (Credited 1st Quarter 2009)

     4.02 Discretionary Contributions. The Compensation Committee may, in its
sole and absolute discretion, allocate Discretionary Contributions to a
Participant’s Accounts if and when it deems appropriate (for example, if the
Company wishes to reward long-service executives or provide additional
incentives to recruit executives). Discretionary Contributions may be subject to
special provisions, as specified by the Compensation Committee, including (but
not limited to) special vesting and form of payment provisions. Declarations of
awards of Discretionary Contributions shall be treated as a part of this Plan
document and memorialized on Appendix C to the Plan.
     4.03 Withholding on Contributions. To the extent that the Company is
required to withhold any taxes or other amounts from a contribution under the
Plan pursuant to any state, Federal or local law, such amounts shall be taken
out of other compensation eligible to be paid to the Participant, unless
otherwise provided by the Administrative Committee pursuant to Section 7.07.
ARTICLE V
MAINTENANCE OF ACCOUNTS AND EARNINGS
     5.01 Maintenance of Accounts. Separate Accounts shall be maintained for
each Participant. A Participant’s Account shall be utilized solely as a device
for the measurement and determination of the amounts to be paid to the
Participant pursuant to this Plan, and shall not constitute or be treated as a
trust fund of any kind. The Administrative Committee shall determine the balance
of each Account, as of each Valuation Date, by adjusting the balance of such
Account as of the immediately preceding Valuation Date to reflect contribution
credits pursuant to Article IV, earnings pursuant to Section 5.02, and
distributions pursuant to Article VII with respect to such Accounts since the
preceding Valuation Date.
     By receiving or accepting any benefit under the Plan, each Participant
acknowledges and agrees that the Company is not and shall not be required to
make any investment in connection with the Plan.
     5.02 Earnings Allocation. At the end of each Plan Year, each Participant’s
Accounts will be adjusted to reflect earnings on the average daily balance of
the Accounts during the Plan Year at a rate established on an annual basis by
the Administrative Committee and approved by the Compensation Committee. The
earnings rate established by the Administrative Committee shall be commensurate
with Superior’s after-tax, long-term borrowing rate. Earnings shall be credited
only on Accounts that are on the books of the Company at the end of the Plan
Year. However, Accounts or portions of Accounts that are distributed during a
Plan Year will be credited with earnings from the beginning of the Plan Year
through the day immediately preceding the distribution, at the earnings rate
applicable to the preceding Plan Year.

8



--------------------------------------------------------------------------------



 



     5.03 Statement of Accounts. The Administrative Committee shall submit to
each Participant an annual statement of his or her Accounts in such form as the
Administrative Committee deems desirable, setting forth the balance to the
credit of such Participant in his or her Accounts as of the end of the most
recently completed Plan Year.
ARTICLE VI
VESTING
6.01 Vesting Events.
     (a) A Participant shall be vested in his Accounts in accordance with the
following schedule:

          Years of Service   Vested Percentage
Less than 6
    0 %
6
    20 %
7
    40 %
8
    60 %
9
    80 %
10 or more
    100 %

     (b) Notwithstanding Section 6.01(a), a Participant shall also be vested in
his or her Retirement Account upon the earliest to occur of: (i) attaining age
65, (ii) a Change of Control, (iii) becoming Disabled, or (iv) the Company’s
termination of the Participant’s employment without Cause. All Years of Service
with the Company shall be counted for vesting purposes, including those accrued
prior to the Effective Date.
     6.02 Forfeiture. A Participant shall forfeit his or her Account(s)
(including previously vested Account(s)), and shall be liable to repay to the
Company any amounts paid to him or her under Article VII, without interest, if
the Participant is terminated for Cause, or if at any time during a
Participant’s employment by the Company or within 36 months after termination of
employment, the Participant engages in any activity in competition with any
activity of the Company, or inimical, contrary or harmful to the interests of
the Company, including but not limited to:
     (a) conduct relating to Participant’s employment for which either criminal
or civil penalties against the Participant may be sought;
     (b) accepting employment with, acquiring a 5% or more equity or
participation interest in, serving as a consultant, advisor, director or agent
of, directly or indirectly soliciting or recruiting any employee of the Company
who was employed at any time during the Participant’s tenure with the Company,
or otherwise assisting in any other capacity or manner any company or enterprise
that is directly or indirectly in competition with or acting against the
interests of the Company or any of its lines of business (a “competitor”),
except for (i) any isolated, sporadic accommodation or assistance provided to a
competitor, as its request, by the Participant during the Participant’s tenure
with the Company, but only if provided in the good faith and

9



--------------------------------------------------------------------------------



 



reasonable belief that such action would benefit the Company by promoting good
business relations with the competitor and would not harm the Company’s
interests in any substantial manner or (ii) any other service or assistance that
is provided at the request or with the written permission of the Company;
     (c) disclosing or misusing any confidential information or material
concerning the Company; or
     (d) making any statement or disclosing any information to any customers,
suppliers, lessors, lessees, licensors, licensees, regulators, employees or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company.
ARTICLE VII
RETIREMENT BENEFIT
     7.01 Retirement Benefit. Upon Separation from Service or death, a
Participant or his or her Beneficiary shall be entitled to receive the vested
balance of his or her Accounts.
     7.02 Timing and Manner of Payment. Upon Separation from Service, vested
Accounts shall be paid to Participants at the time and in the manner set forth
in this Section 7.02.
     (a) Six Month Delay. Except as otherwise provided in Sections 7.06 or 7.07,
in no event may payments triggered by the Participant’s Separation from Service
commence prior to the first business day of the seventh month following such
Separation from Service.
     (b) Lump Sum. Accounts shall be paid in a lump sum within 30 days of the
first day of the seventh month following the Participant’s Separation from
Service if a Participant has not attained age 55 as of the date of his or her
Separation from Service or if the Participant has not timely completed a
Participation Agreement.
     (c) Installments. If a Participant has attained age 55 and has timely
submitted a Participation Agreement in accordance with Section 7.04 on which he
or she has elected installment payments, the Participant’s vested Account
balance shall be paid in installments in accordance with his or her election on
such Participation Agreement. Such installments shall commence within 30 days of
the first day of the seventh month following the Participant’s Separation from
Service. If a Participant has elected to receive payments in installments, the
Company shall make annual cash payments from such Account, each of which shall
consist of an amount equal to (i) the balance of such Account as of the most
recent Valuation Date preceding the payment date times (ii) a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments (including the installment being paid).

10



--------------------------------------------------------------------------------



 



     7.03 Participation Agreement. The Administrative Committee shall have the
discretion to specify the contents of a Participation Agreement which, subject
to Article VII, shall at a minimum set forth: (i) the form in which payments are
to be made, which may be a lump sum or substantially equal annual installments
of 2 to 15 years (if not completed, the Participant shall be deemed to have
elected a lump sum payment), and (ii) the Participant’s Beneficiary(ies). Once
made, an election as to the form of payment shall remain in effect for the
duration of the Participant’s participation in the Plan. A Beneficiary election
may be changed at any time by submitting the applicable form specified by the
Administrative Committee to such Committee.
          If a Participant does not file a Participation Agreement then: (i) his
or her vested Accounts will be paid in a lump sum on the first business day of
the seventh month following Participant’s Separation from Service or, if sooner,
within 90 days of his or her date of death, and (ii) his or her Beneficiary
shall be deemed to be his or her spouse, if any, and if none, his or her estate.
     7.04 Participation Agreement Timing. A Participation Agreement generally
must be filed prior to the December 31st immediately preceding the Plan Year in
which the Participant becomes eligible to participate in the Plan or by such
other Code Section 409A-compliant deadline as the Administrative Committee may
prescribe. (A Participant who becomes eligible for the Plan and who is not
eligible for another plan of the Company that would be aggregated with the Plan
under Treasury Regulation Section 1.409A-1(c)(2) will generally have 30 days
from the date he or she becomes a Participant to complete a Participation
Agreement). Except as provided in Section 7.05, an election as to the form of
payment shall be irrevocable. Notwithstanding this Section 7.04, Participants in
the Plan for the 2008 Plan Year may make a form of payment election or revoke
such an election and make a new election on or before December 31, 2008, in
accordance with IRS Notice 2007-86.
     7.05 Modification of Form of Payment. A Participant may make an election to
change the form of his or her payments from the Plan as set forth in an existing
Participation Agreement, but in accordance with Treasury
Regulation Section 1.409A-2(b), such a change will result in the delay in the
commencement of such payment(s) by five years from the original payment date (as
in effect before such amendment). In addition, such amended Participation
Agreement must be filed with the Administrative Committee at least 12 months
prior to the date of the first scheduled payment under the Plan (as in effect
before such amendment), and will not be effective for 12 months. Furthermore, in
no event may a change pursuant to this Section 7.05 result in payments beyond
the date that is 15 years after the Participant’s Separation from Service. (For
example, a Participant making a valid election to change from a lump sum to
installments would commence such installments 5 years after Separation from
Service and cannot elect more than 10 installments.)
     7.06 Death. Notwithstanding any provision of the Plan to the contrary, if a
Participant dies prior to receiving full payment of his or her Account(s), the
Company shall pay the remaining balance of his or her Account (determined as of
the most recent Valuation Date preceding such event) to the Participant’s
Beneficiary or Beneficiaries in a lump sum in cash within 90 days of the date of
death.

11



--------------------------------------------------------------------------------



 



     7.07 Acceleration of Payment. A Participant shall have no right to compel
any accelerated payment of amounts due to a Participant. The Company may
accelerate the payment of some or all of the amounts due to a Participant in a
given year only in accordance with this Section and Section 409A of the Code.
     (a) Domestic Relations Orders. The Administrative Committee may, in its
sole and absolute discretion, accelerate the time or schedule of a payment under
the Plan to an individual other than the Participant as may be necessary to
fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code).
     (b) Conflicts of Interest. The Administrative Committee may, in its sole
and absolute discretion, provide for the acceleration of the time or schedule of
a payment under the Plan to the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government. Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent reasonably necessary to avoid the violation of an applicable
Federal, state, local, or foreign ethics law or conflicts of interest law
(including where such payment is reasonably necessary to permit the Participant
to participate in activities in the normal course of his or her position in
which the Participant would otherwise not be able to participate under an
applicable rule).
     (c) Employment Taxes. The Administrative Committee may, in its sole and
absolute discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to pay the Federal Insurance Contributions Act (FICA) tax
imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code, on
compensation deferred under the Plan (the FICA amount). Additionally, the
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA amount, and to pay the additional income tax
at source on wages attributable to the pyramiding Section 3401 of the Code wages
and taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the FICA amount, and the income tax withholding related
to such FICA amount.
     (d) Limited Cash-Outs. The Administrative Committee may, in its sole
discretion, require a mandatory lump sum payment of amounts deferred under the
Plan that do not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single plan under Section 409A of the Code.
     (e) Payment Upon Income Inclusion Under Section 409A. The Administrative
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan if at any time the Plan fails to meet
the requirements of Section 409A of the Code. The payment may not exceed the
amount

12



--------------------------------------------------------------------------------



 



required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code.
     (f) Payment of State, Local, or Foreign Taxes. The Administrative Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan to reflect payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Administrative Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the income tax at source on wages imposed under
Section 3401 of the Code as a result of such payment and to pay the additional
income tax at source on wages imposed under Section 3401 of the Code
attributable to such additional wages and taxes. However, the total payment
under this acceleration provision must not exceed the aggregate of the state,
local, and foreign tax amount, and the income tax withholding related to such
state, local, and foreign tax amount.
     (g) Bona Fide Disputes as to a Right to a Payment. The Compensation
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan where such payments occur as part of a
settlement between the Participant and the Company of an arm’s length, bona fide
dispute as to the Participant’s right to the deferred amount, if done in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(xiv).
     (h) Plan Terminations and Liquidations. The Compensation Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as provided in Section 9.02.
     (i) Other Events and Conditions. A payment may be accelerated upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
     7.08 Delay of Payment. A payment otherwise due hereunder may be delayed to
a date after the designated payment date under any of the following
circumstances:
     (a) Company Contracts. Payments that would violate loan covenants or other
contractual terms to which the Company is a party, where such a violation would
result in material harm to the Company (in such case, payment will be made at
the earliest date at which the Company reasonably anticipates that the making of
the payment will not cause such violation, or such violation will not cause
material harm to the Company).
     (b) Legal Compliance. If the Company reasonably anticipates that the making
of the payment will violate applicable law, provided that the payment shall be

13



--------------------------------------------------------------------------------



 



made at the earliest date at which the Company reasonably anticipates that the
making of the payment will not cause such violation. (The making of a payment
that would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.)
     (c) Compensation Deduction. If the Company reasonably anticipates that its
deduction with respect to a payment under the Plan would be limited by the
application of Code §162(m) (in such case, payment will be made at either the
earliest date at which the Company reasonably anticipates that the deduction of
the payment will not be so limited or the calendar year in which the Participant
experiences a Separation from Service).
     (d) Other Events and Conditions. Payment may also be delayed upon such
other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
ARTICLE VIII
ADMINISTRATION
     8.01 Administrative Committee Duties. The Plan shall be administered by the
Administrative Committee. A majority of the members of the Administrative
Committee shall constitute a quorum. All resolutions or other action taken by
the Administrative Committee shall be by a vote of a majority of its members
present at any meeting or, without a meeting, by an instrument in writing signed
by all its members. Members of the Administrative Committee may participate in a
meeting of such committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.
          The Administrative Committee shall be responsible for the
administration of this Plan and shall have all powers necessary to administer
this Plan, including discretionary authority to determine eligibility for
benefits and to decide claims under the terms of this Plan, except to the extent
that any such powers are vested in any other person. For example, the
Compensation Committee shall have discretionary authority to determine
eligibility for benefits and to decide claims involving Discretionary
Contributions declared by the Compensation Committee. The Administrative
Committee may from time to time establish rules for the administration of this
Plan, and it shall have the exclusive right to interpret this Plan and to decide
any matters arising in connection with the administration and operation of this
Plan. All rules, interpretations and decisions of the Administrative Committee
shall be conclusive and binding on the Company, Participants and Beneficiaries.
          The Administrative Committee’s responsibilities shall include, but
shall not be limited to, determining in the first instance issues related to
eligibility, distribution of Retirement Accounts, determination of Account
balances, crediting of hypothetical earnings, distributions, and any other
duties concerning the day-to-day operation of this Plan. The Administrative
Committee may designate one of its members as a chairperson and may retain and
supervise

14



--------------------------------------------------------------------------------



 



outside providers, third party administrators, record keepers and professionals
(including in-house professionals) to perform any or all of the duties delegated
to it hereunder.
          Neither a member of the Board, the Compensation Committee, nor the
Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated or for anything done or omitted to be done in connection with
this Plan. The Administrative Committee shall keep records of all of its
proceedings and shall keep records of all payments made to Participants or
Beneficiaries and payments made for expenses or otherwise.
          Any member of the Administrative Committee who is due a benefit under
the Plan shall recuse himself or herself from any Administrative Committee
deliberations that concern such member’s benefits, including deliberations
concerning such member’s eligibility for a benefit or his or her level of
benefits. The previous sentence shall not apply to deliberations that apply to
Participants generally rather than the particular member at issue.
          The Company shall, to the fullest extent permitted by law, indemnify
each member of the Board, the Compensation Committee, and the Administrative
Committee (including the heirs, executors, administrators and other personal
representatives of such person) against expenses (including attorneys’ fees),
judgments, fines, amounts paid in settlement, actually and reasonably incurred
by such person in connection with any threatened, pending or actual suit, action
or proceeding (whether civil, criminal, administrative or investigative in
nature or otherwise) in which such person may be involved by reason of the fact
that he or she is or was serving this Plan in any capacity.
          Any expense incurred by the Company or the Administrative Committee
relative to the administration of this Plan shall be paid by the Company.
     8.02 Claims Procedure.
     (a) Any Participant or Beneficiary (a “Claimant”) who believes that he or
she is entitled to a benefit under the Plan which he or she has not received may
submit a claim to the Administrative Committee. Claims for benefits under this
Plan shall be made in writing, signed by the Claimant or his or her authorized
representative, and must specify the basis of the Claimant’s complaint and the
facts upon which he or she relies in making such claim. A claim shall be deemed
filed when received by the Administrative Committee.
     (b) In the event a claim for benefits is wholly or partially denied by the
Committee, the Administrative Committee shall notify the Claimant in writing of
the denial of the claim within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim, unless special circumstances
require an extension of time for processing, in which case the ninety (90) day
period may be extended to 180 days. The Administrative Committee shall notify
the Claimant in writing of any such extension. A notice of denial shall be
written in a manner reasonably calculated to be understood by the Claimant, and
shall contain (i) the specific reason or reasons for denial of the claim;

15



--------------------------------------------------------------------------------



 



(ii) a specific reference to the pertinent Plan provisions upon which the denial
is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and (iv) an explanation of the
Plan’s review procedure.
     (c) Within sixty (60) days of the receipt by the Claimant of the written
notice of denial of the claim, the Claimant may appeal by filing with the
Committee a written request for a full and fair review of the denial of the
Claimant’s claim for benefits. Appeal requests under this Plan shall be made in
writing, signed by the Claimant or his or her authorized representative, and
must specify the basis of the Claimant’s complaint and the facts upon which he
or she relies in making such appeal. An appeal request shall be deemed filed
when received by the Administrative Committee.
     (d) The Administrative Committee shall render a decision on the claim
appeal promptly, but not later than sixty (60) days after the receipt of the
Claimant’s request for review, unless special circumstances (such as the need to
hold a hearing, if necessary), require an extension of time for processing, in
which case the sixty (60) day period may be extended to one hundred twenty
(120) days. The Administrative Committee shall notify the Claimant in writing of
any such extension. The decision upon review shall be written in a manner
reasonably calculated to be understood by the Claimant, and shall contain
(i) the specific reason or reasons for denial of the claim; (ii) a specific
reference to the pertinent Plan provisions upon which the denial is based;
(iii) a statement that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and (iv) a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA, if the
adverse benefit determination is sustained on appeal.
     (e) No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrative appeal process. Any lawsuit must be filed no later than the
earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
     9.01 Amendment. The Compensation Committee may amend the Plan at any time
in whole or in part, provided, however, that no amendment shall be effective to
decrease the balance in any Account as accrued at the time of such amendment.
All participating companies delegate the power of amendment to the Compensation
Committee.
     9.02 Company’s Right to Terminate. The Compensation Committee may terminate
the Plan (or, where allowed by Section 409A of the Code, a portion of the Plan)
and accelerate any payments due (or that may become due) under the Plan under
the following circumstances:
     (a) Section 409A Change of Control. The Plan termination occurs pursuant to
an irrevocable action of the Compensation Committee that is taken within the

16



--------------------------------------------------------------------------------



 



thirty (30) days preceding or the twelve (12) months following a Section 409A
Change of Control, and all other plans sponsored by the Company that are
required to be aggregated with this Plan under Section 409A of the Code are also
terminated with respect to each Participant therein who was employed by the
Company that underwent the Section 409A Change of Control (“Change of Control
Participant”). In the event of such a termination, the Accounts of each Change
of Control Participant shall become vested and the Accounts, together with
amounts due to each Change of Control Participant under all aggregated plans,
shall be paid at the time and pursuant to the schedule specified by the
Compensation Committee, so long as all payments are required to be made no later
than twelve (12) months after the date that the Compensation Committee or its
Designee irrevocably approves the termination.
     (b) Company’s Discretion(c) . In the discretion of the Compensation
Committee, provided that: (i) all arrangements sponsored by the Company that
would be aggregated with the Agreement under Treasury
Regulation Section 1.409A-1(c) if the same employee participated in all of the
arrangements are terminated; (ii) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within 12 months of the termination of the arrangements; (iii) all
payments are made within 24 months of the termination of the arrangements; and
(iv) the Company does not adopt a new arrangement that under Treasury
Regulation Section 1.409A-1(c) that would be aggregated with the Agreement if
the same service provider participated in both arrangements, at any time within
three years following the date of termination of the Agreement.
     (c) Dissolution or Bankruptcy Court Order. Within 12 months of a corporate
dissolution of the Company taxed under Section 331 of the Code, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
termination occurs, (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture or (iii) the first calendar year in
which the payment is administratively practicable.
     (d) Other. Due to such other events and conditions as the Commissioner of
the IRS may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.
ARTICLE X
MISCELLANEOUS
     10.01 Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA. All payments pursuant to the Plan shall
be made from the general funds of the Company and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or

17



--------------------------------------------------------------------------------



 



more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan. The Administrative Committee shall have the authority to
establish such a trust, which shall be approved by the Administrative Committee
and executed by an executive officer of Superior. Participants shall have no
right to compel the investment of any amounts deposited in any such trust(s).
     10.02 Nonassignability. Except as specifically set forth in the Plan with
respect to the designation of Beneficiaries, neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
     10.03 Validity and Severability. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     10.04 Governing Law. The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of the
State of Louisiana, without reference to principles of conflict of law, except
to the extent preempted by federal law. If any provision of the Plan is capable
of being interpreted in more than one manner, to the extent feasible, the
provision shall be interpreted in a manner that does not result in an excise tax
under Code Section 409A.
     10.05 Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation for the
Participant to remain an employee of the Company or change the status of the
Participant’s employment or the policies of the Company and its affiliates
regarding Separation from Service.
     10.06 Underlying Plans and Programs. Nothing in this Plan shall prevent the
Company from modifying, amending or terminating the compensation or the plans
and programs pursuant to which cash awards are earned and which result in
contributions under this Plan.

18



--------------------------------------------------------------------------------



 



Exhibit 10.27 Supplemental Executive Retirement Plan
     IN WITNESS HEREOF, the Plan is hereby executed on the 30th day of December,
2008, effective January 1, 2008.

            WITNESSES     SUPERIOR ENERGY SERVICES, INC.
 
         
 /s/ Danna Allo
    By:    /s/ Danny R. Young
 
         
 
         
 /s/ Greg Rosenstein
    Title:     Executive Vice President
 
         

19



--------------------------------------------------------------------------------



 



APPENDIX A
ADMINISTRATIVE COMMITTEE
The members of the Plan’s Administrative Committee are as follows:
Donna Cummins
Wayne Robertson
Greg Rosenstein
Robert Taylor
Danny Young

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
ADDITIONAL PARTICIPANTS
Greg Rosenstein (effective January 1, 2008)

B-1



--------------------------------------------------------------------------------



 



APPENDIX C
DISCRETIONARY CONTRIBUTIONS
CEO Contribution.
     In addition to the amounts credited to his Account in accordance with
Section 4.01, Terence E. Hall shall receive an additional fully vested
contribution to his Account in the amount of $10 million, to be credited as of
the later of the date that Mr. Hall attains age 65 or experiences a Separation
from Service. Such CEO Contribution shall also be credited in the event of, and
as of the date of, Mr. Hall’s death or Disability, or in the event of a Change
of Control.
     Mr. Hall’s CEO Contribution, Retirement Contributions, and all Account(s)
in his name under the Plan shall be paid in five (5) annual installments. Such
installments shall commence upon the later to occur of Mr. Hall’s Separation
from Service or attainment of age 65, provided that if the installments commence
due to Separation from Service, the installments shall not commence until the
first business day of the seventh month following such Separation from Service.
Mr. Hall’s Separation from Service shall be deemed to occur if he experiences a
more than 50% permanent reduction in the level of services that he provides to
the Company (compared to the preceding 36 months), in accordance with the
election set forth in Treasury Regulation Section 1.409A-1(h)(1)(ii).
Notwithstanding this paragraph, timing of payments may differ in the event of
death (governed by Section 7.06) or in the event of a permissible acceleration
or delay of payment (governed by Sections 7.07 and 7.08 respectively).

C-1